UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6563



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD R. BUTLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-97-146-S, CA-02-561-S)


Submitted:   September 19, 2002        Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward R. Butler, Appellant Pro Se. Thomas Michael DiBiagio, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward R. Butler seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000),

and denying his motions for reconsideration and for recusal.    We

have reviewed the record and conclude on the reasoning of the

district court that Butler has not made a substantial showing of

the denial of a constitutional right. See United States v. Butler,

Nos. CR-97-146-S; CA-02-561-S (D. Md. Feb. 22, 2002; Mar. 5 2002;

Mar. 12, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2